COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 IN RE
                                                 §               No. 08-08-00276-CV

 GEORGE R. DIPP                                  §             An Original Proceeding

                                                 §                   in Mandamus
 RELATOR
                                                 §

                                                 §

                            MEMORANDUM OPINION
                      ON PETITION FOR WRIT OF MANDAMUS

       Relator, George R. Dipp, asks this Court to issue a writ of mandamus against the

Honorable Carlos Villa, Judge of the County Court at Law No. 5 of El Paso County. Relator has

also filed a motion seeking emergency relief from the trial court’s order of August 11, 2008

canceling Relator’s notice of lis pendens. In order to be entitled to mandamus relief, a relator

must meet two requirements. First, the relator must show that the trial court clearly abused its

discretion. In re Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex. 2004).

Second, the relator must demonstrate he has no adequate remedy by appeal. Id. at 135-36. Based

on the record before us, we are unable to conclude that Relator is entitled to mandamus relief.

Accordingly, we deny Relator’s motion for temporary relief and his petition for writ of

mandamus. See TEX .R.APP .P. 52.8(a), 52.10.



September 16, 2008
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.